Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	This office action is in response to the preliminary amendment filed on 9/8/21.  As directed by the amendment, claims 1-20 have been canceled and claims 21-49 have been added. Thus, claims 21-49 are pending in the application.
Claim Interpretation- 35 USC § 112 – Sixth Paragraph/35 USC § 112(f)

2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

At present, no claims have been interpreted under 35 USC 112(f).
Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 29 and 45-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claims 29 and 45-48, the limitation “the nasal assembly consists of one exhaust vent opening” (claim 29, ln. 1-2; claim 45, ln. 1-2; claim 46, ln. 6; claim 47, ln. 13) is not supported in the original disclosure.  Applicant’s use of the term “consists of” excludes any element not specified in the claim.  In this case, if the nasal assembly “consists of” one exhaust vent opening, then this is the only feature that is present as part of the nasal assembly.  The applicant has not disclose a nasal assembly that only has on exhaust vent opening (e.g. all of applicant’s nasal assemblies have a pair of inlet openings, nasal pillows, nasal cushions, etc).  For the purposes of examination, the limitation “the nasal assembly consists of one exhaust vent opening” will be interpreted as being open-ended (i.e. read as “the nasal assembly comprises one exhaust vent opening”).
Any remaining claims are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
7.	Claims 21-26, 29-33, and 41-46 are rejected under 35 U.S.C. 103 as being unpatentable over Noble (2002/0162558) in view of Wood (6,478,026), Berthon-Jones et al (2002/0096173), Ellman (2,763,263), Wood (2002/0059935, hereafter referred to as “Wood 2”), and Ackerman et al (4,774,946).
	Regarding claim 21, Noble discloses a mask assembly for treatment of Sleep Disordered Breathing (SDB) with Continuous Positive Airway Pressure (CPAP) therapy by supplying pressurized, breathable gas to a patient's nasal passages (Fig. 1 depicts a mask assembly for the treatment of CPAP), the mask assembly comprising: a nasal assembly configured to direct pressurized, breathable gas into the patient's nasal passages (Fig. 1, delivery device 108), the nasal assembly comprising a pair of inlet openings, each of the inlet openings being positioned on a corresponding lateral side of the nasal assembly  (Fig. 1, delivery device 108 has an inlet on each side to receive tube branches 106); a flow generator connector including a conduit connector configured to be connected to a gas supply conduit to receive pressurized, breathable gas from the flow generator (Fig. 2, connector 218 would receive a gas supply conduit to receive gas from a flow generator.  Such a connector would also be employed in the CPAP device of Fig 1); a pair of inlet conduit portions that are together constructed from a single piece and connected to the flow generator connector to receive pressurized, breathable gas from the flow generator (Figs. 1-2, tubing 102 and 202 are formed of a 
	Noble does not disclose the nasal assembly constructed from silicone and the pair of inlet conduit portions constructed from a single piece of silicone. Noble is silent as to the materials used.
	However, Wood teaches a nasal ventilation interface wherein the feed tubing for the device is made of inert material such as silicone, and all components of the interface are made of medical grade biocompatible materials (Col. 4, ln. 31-39).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the nasal assembly and the inlet conduit portions of Noble to be made of silicone as taught by Wood in order to provide an inert material that is medical grade and biocompatible with the patient.
	The modified device of Noble does not have the conduit connector being swivelable to allow relative movement between the flow generator connector and the gas supply conduit when the gas supply conduit is connected to the conduit connector, or each of the inlet conduit portions having a patient-adjacent surface that is flat to maintain a low profile against the patient's head during use


	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to design the flow generator connector of the modified device of Noble to be a swivel joint connector as taught by Berthon-Jones in order to allow relative movement between the mask assembly and the flow generator to prevent kinking or strain between the two components if the patient moves.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to design each of the inlet conduit portions of the modified device of Noble to have a patient-adjacent surface that is flat as taught by Berthon-Jones in order to maintain a low profile against the patient’s head to improve the comfort of the patient and the stability of the inlet conduit portions.
	The modified device of Noble does not have the inlet conduit portions being configured to hold the flow generator connector in a position superior to the patient's head in use.
	However, Ellman teaches a mask assembly comprising inlet conduit portions that run between the eyes and ears of the patient to the superior portion of the patient’s 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to design the inlet conduit portions (and associated flow generator connector) of the modified device of Noble to be held in a position superior to the patient’s head in use as taught by Ellman in order to keep the feed tube running to the flow generator out of the way of the patient during use.
The modified device of Noble does not have a pair of first connector portions, each of the first connector portions having a first end portion that extends into a corresponding one of the inlet conduit portions opposite the flow generator connector to connect thereto, and each of the first connector portions having a second end portion that extends into a corresponding one of the inlet openings of the nasal assembly
	However, Wood 2 teaches a ventilation interface for sleep apnea therapy comprising a nasal assembly connected to a pair of inlet conduits, wherein the inlet conduits are connected to the nasal assembly via a pair of connector portions (Fig. 2a, conduit portions 18 connect to the nasal assembly via connectors 20).  The pair of connector portions have a first end that extends into the conduit portion, and a second end that extends into an inlet opening of the nasal assembly (Fig. 2a, connector 20 extends into both the conduit portions 18 and the inlet openings of the nasal assembly).	
The modified device of Noble does not have a headgear assembly including a length-adjustable strap constructed from a fabric material and configured to pass 
However, Ackerman teaches a mask assembly comprising conduits that run between the eyes and ears of the patient (Fig. 1), wherein the mask assembly comprises a headgear assembly including a length adjustable strap (Fig. 2, headband 48 has a first band 50 whose length is adjustable via hook-and-loop adjustment).  Ackerman additionally teaches that the headband is constructed from a fabric material (Col. 4, ln. 4-6, discloses that the bands can be made of cotton flannel, which is a type of fabric), and is configured to pass around a posterior portion of the patient’s head in use (Fig. 1 depicts the headband passing around a posterior portion of the patient’s head).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to design the mask assembly of the modified device of Noble to have the headgear assembly configured to pass around the posterior portion of the patient’s head as taught by Ackerman in order to better hold the mask assembly and inlet conduit portions in place during use.
	Regarding claim 22, the modified device of Noble has the nasal assembly comprising a pair of nasal pillows (Noble, Fig. 4A), each of the nasal pillows being configured to seal on an underside of a corresponding one of the patient's nostrils (Noble, [0097] discloses that the nasal vestibular portion 40 is shaped to form a seal with the nostril).
	Regarding claim 23, the modified device of Noble has each of the nasal pillows comprising a first portion configured to enter into a corresponding one of the patient's 
	Regarding claim 24, the modified device of Noble has the second portion of each of the nasal pillows having an elliptical shape (Noble, Fig. 4A, protruding bell portion 46 has an elliptical shape (if the protruding bell portion 46 is interpreted to be circular, a circle is still a special type of ellipse)).
	Regarding claim 25, the modified device of Noble has the nasal assembly comprises a main body and each of the nasal pillows comprises a third portion that connects the second portion to the main body (Noble, Fig. 4A, has flow portion 44 is a third portion that connects the bell-shaped portion 46 to the main body of the nasal assembly).
	Regarding claim 26, the modified device of Noble has the modified device of Noble having each of the nasal pillows having a larger cross-section at the second portion than at the first portion and the third portion (Noble, Fig. 4A, the bell-shaped portion 46 has a larger cross-section than the top portion of the nasal pillow or the flow portion 44 of the nasal pillow).
	Regarding claim 29, the modified device of Noble has the nasal assembly consisting of one exhaust vent opening configured to wash out carbon dioxide exhaled by the patient (Noble, Fig. 1, delivery device 108 has one vent hole 112 (it has two vent holes). See the 35 USC 112(a) rejection for an interpretation of the term “consists of”)).

	Regarding claim 31, the modified device of Noble has the length-adjustable strap as split into a first strap portion and a second strap portion configured to be positioned, in use, lower on the patient's head than the first strap portion (Ackerman, Fig. 2, band 56 is a first strap portion and band 55 is a second strip portion, wherein band 50 is positioned lower on the patient’s head than band 56)
	Regarding claim 32, the modified device of Noble has each of the inlet conduit portions having a substantially D-shaped cross-section to maintain a low profile during use (Berthon-Jones, Fig. 3, cross section of inlet tube 3 shows a D-shape).
	Regarding claim 33, the modified device of Noble has the nasal assembly as rotatable relative to the pair of first connector portions when coupled thereto (Wood 2, nasal assembly 22 would rotate relative to the connectors 20 is enough twisting force is applied between the nasal assembly 22 and the connectors 20).
	Regarding claim 41, the modified device of Noble has each of the inlet conduit portions consisting of a single air flow channel. (Noble, Fig. 1, each of the tube branches is a single air flow channel)
	Regarding claim 42, the modified device of Noble has the fabric material as a flexible composite material (Ackerman, col. 4, ln. 1-9, discloses that the bands 50 and 
	Regarding claim 43, the modified device of Noble has the nasal assembly including a nasal cushion (Noble, Fig. 4A, nasal vestibular portions are considered “nasal cushions”).
	Regarding claim 44, the modified device of Noble has the nasal assembly includes a plurality of exhaust vent openings (Noble, Fig. 1, depicts two vent holes 112).
	Regarding claim 45, the modified device of Noble has the nasal assembly consisting of one exhaust vent opening configured to wash out carbon dioxide exhaled by the patient (Noble, Fig. 1, delivery device 108 has one vent hole 112 (it has two vent holes). See the 35 USC 112(a) rejection for an interpretation of the term “consists of”)).
	Regarding claim 46, the modified device of Noble has each of the inlet conduit portions having a substantially D-shaped cross-section to maintain a low profile during use (Berthon-Jones, Fig. 3, cross section of inlet tube 3 shows a D-shape), each of the inlet conduit portions consists of a single air flow channel (Noble, Fig. 1, each of the tube branches is a single air flow channel), the nasal assembly includes a nasal cushion (Noble, Fig. 4A, nasal vestibular portions are considered “nasal cushions”), and the nasal assembly consists of one exhaust vent opening configured to wash out carbon dioxide exhaled by the patient (Noble, Fig. 1, delivery device 108 has one vent hole 112 (it has two vent holes). See the 35 USC 112(a) rejection for an interpretation of the term “consists of”)).


s 27-28, 47, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Noble in view of Wood, Berthon-Jones, Ellman, Wood 2, Ackerman, as applied to claims 21, 22, and 25 above, and further in view of Strickland et al (2003/0079749).
	Regarding claim 27, the modified device of Noble has a pair of nasal pillows (Noble, Fig. 4A, nasal pillow 40).
	The modified device of Noble does not have the nasal pillows as tilted towards one another as they extend from the main body.
	However, Strickland teaches a nasal cannula wherein the nasal pillows of the nasal cannula tilt toward one another as they extend from the main body of the nasal cannula (Fig. 3 depicts the nasal prongs 12 and 13 as being tilted toward one another).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to design the nasal pillows of the modified device of Noble to be tilted toward one another as taught by Strickland to better fit into the nostrils of the user.
	Regarding claim 28, the modified device of Noble has a pair of nasal pillows (Noble, Fig. 4A, nasal pillow 40).
	The modified device of Noble does not have each of the nasal pillows as having a longitudinal axis, and in an undeformed state, the longitudinal axis of each of the nasal pillows as not parallel to the other
	However, Strickland teaches a nasal cannula wherein the nasal pillows of the nasal cannula tilt toward one another as they extend from the main body of the nasal 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to design the nasal pillows of the modified device of Noble to be tilted toward one another as taught by Strickland to better fit into the nostrils of the user.
	Regarding claim 47, the modified device of Noble has the nasal assembly comprising a pair of nasal pillows, each of the nasal pillows being configured to seal on an underside of a corresponding one of the patient's nostrils (Noble, Fig. 4a, nasal pillows 40 are configured to seal an underside of the patient’s nostrils), each of the nasal pillows comprising a first portion configured to enter into a corresponding one of the patient's nasal passages (Noble, Fig. 4a, the top portion of the nasal pillow 40 would enter the patient’s nasal passage) and a second portion configured to seal on the underside of a corresponding one of the patient's nostrils (Noble, Fig. 4a, the bell-shaped portion 46 would seal on the underside of a patient’s nostril), the second portion of each of the nasal pillows has an elliptical shape (Noble, Fig. 4a, bell-shaped portion 46 is elliptical), the nasal assembly comprising a main body and each of the nasal pillows comprises a third portion that connects the second portion to the main body (Noble, Fig. 4a, gas flow portion 44 connects the bell shaped portion 46 to the main body of the nasal assembly), each of the nasal pillows having a larger cross-section at the second portion than at the first portion and the third portion (Noble, Fig. 4a, the bell-shaped portion 46 has a larger cross-section than the top of the nasal pillow 40 and the gas flow portion 44), the nasal assembly consists of one exhaust vent opening 
The modified device of Noble does not have the nasal pillows as tilted towards one another as they extend from the main body.
	However, Strickland teaches a nasal cannula wherein the nasal pillows of the nasal cannula tilt toward one another as they extend from the main body of the nasal cannula (Fig. 3 depicts the nasal prongs 12 and 13 as being tilted toward one another).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to design the nasal pillows of the modified device of Noble to be tilted toward one another as taught by Strickland to better fit into the nostrils of the user.
	Regarding claim 49, the modified device of Noble has the nasal assembly comprising a pair of nasal pillows, each of the nasal pillows being configured to seal on an underside of a corresponding one of the patient's nostrils (Noble, Fig. 4a, nasal pillows 40 are configured to seal an underside of the patient’s nostrils), each of the nasal pillows comprising a first portion configured to enter into a corresponding one of the patient's nasal passages (Noble, Fig. 4a, the top portion of the nasal pillow 40 would enter the patient’s nasal passage) and a second portion configured to seal on the 
The modified device of Noble does not have the nasal pillows as tilted towards one another as they extend from the main body.
	However, Strickland teaches a nasal cannula wherein the nasal pillows of the nasal cannula tilt toward one another as they extend from the main body of the nasal cannula (Fig. 3 depicts the nasal prongs 12 and 13 as being tilted toward one another).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to design the nasal pillows of the modified device of Noble .
9.	Claims 34-35 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Noble in view of Wood, Berthon-Jones, Ellman, Wood 2, Ackerman, as applied to claim 21 above, and further in view of Lee (4,915,105).
	Regarding claim 34, the modified device of Noble does not have a rigid frame joined to the nasal assembly.
	However, Lee teaches a rigid frame with two openings joined to a nasal assembly that serves as a wind shield for deflecting exhaled air (Fig. 3, wind shield 35 has two side openings 353).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to design the nasal assembly of the modified device of Noble to have a rigid frame with openings as taught by Lee in order to deflect exhaled air away from the user.
	Regarding claim 35, the modified device of Noble has the rigid frame including a plurality of exhaust vent openings (Lee, Fig. 3, openings 353).
Regarding claim 48, the modified device of Noble has each of the inlet conduit portions having a substantially D-shaped cross-section to maintain a low profile during use (Berthon-Jones, Fig. 3, inlet conduit 3 has a D-shaped cross-section), each of the inlet conduit portions consisting of a single air flow channel (Noble, Fig. 1, the tube branches 6 are single air flow channels), and the nasal assembly including a nasal cushion (Noble, Fig. 4a, nasal cushion 40).

	However, Lee teaches a rigid frame with two openings joined to a nasal assembly that serves as a wind shield for deflecting exhaled air (Fig. 3, wind shield 35 has two side openings 353).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to design the nasal assembly of the modified device of Noble to have a rigid frame with openings as taught by Lee in order to deflect exhaled air away from the user.
10.	Claims 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Noble in view of Wood, Berthon-Jones, Ellman, Wood 2, Ackerman, as applied to claim 21 above, and further in view of Smith (6,892,729).
	Regarding claim 36, the modified device of Noble has first connector portions (Wood 2, Fig. 2A, connectors 20).
	The modified device of Noble does not have the first connector portions including a plurality of resiliently flexible arms that are structured to flex inwardly and outwardly.
	However, Smith teaches a breathing patient interface (Fig. 13) wherein a first connector portion includes a plurality of resiliently flexible arms that are structured to flex inwardly and outwardly (Figs. 13-14, tubular connector 503 has a plurality of flexible arms that resiliently flex in order to for a snap fit with a mask body 501).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to design the first connector portions of the modified device of Noble to have resiliently flexible arms that are structure to flex inwardly and 
	Regarding claim 37, the modified device of Noble has a pair of second connector portions, each of the second connector portions being configured to receive the resiliently flexible arms of a corresponding one of the first connector portions (Smith, Fig. 14 ridge 603 and protrusion 604 work together to form a second connector portion configured to receive the protrusion 602 of the flexible arm).
	Regarding claim 38, the modified device of Noble has each of the plurality of resiliently flexible arms including a rib portion (Smith, Fig. 14, protrusion 602 serves as a rib on the flexible arms), and wherein each of the second connector portions includes a recess configured to engage a corresponding rib portion (Smith, Fig. 14, ridge 603 forms a recess that is configured to engage the protrusion 602).
	Regarding claim 39, the modified device of Noble has each recess as configured to engage the corresponding rib portion with a snap-fit (Smith, Fig. 14, the protrusion 602 and ridge 603 form a snap-fit).
	Regarding claim 40, the modified device of Noble has each of the second connector portions as positioned in a corresponding one of the inlet openings of the nasal assembly (Smith, ridge 603 and protrusion 604 would be placed in the inlet openings of the nasal assembly in the modified device).
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Payne (2005/0061326), McGlothen (6,536,436), and Byrd (5,704,916) each disclose a mask assembly comprising a nasal assembly, a flow generator connector, and a pair of inlet conduit portions configured to extend along a lateral side of the patient’s head and between the patient’s eye and ear.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785